Knowlton, C. J.
The only question argued upon this appeal is whether there was error of law in the refusal of the Superior Court to grant the defendants’ motion to dismiss the plaintiff’s appeal from the decision of the municipal court. This appeal was taken from a judgment in her favor for $75, rendered on an agreement of counsel filed in the case. This ■was an agreement that an entry might be made as follows: “Judgment for the plaintiff in the sum of $75 without costs and judgment satisfied.” The amended record shows that, when the agreement for judgment was presented to the clerk for filing, the plaintiff orally objected to it, in person, and that she was afterwards represented by counsel other than the attorney who signed the agreement, and that after a hearing the agreement was filed by leave of court. On the following day there was an entry'of “Judgment for plaintiff for $75 without costs by agreement”, and another entry of “Judgment satisfied.” From this judgment the plaintiff duly appealed.
Every party aggrieved by the judgment of a police, district or municipal court, or trial justice in a civil action, is given a right of appeal, in the broadest terms, by R. L. c. 173, § 97. This right relates as well to a judgment rendered on an agreement in writing, signed by the parties or their attorneys, as to one rendered upon a hearing upon issues founded on the pleadings. Of *37course if such an agreement is so made as to be binding, it will be given effect in the Superior Court, and the appeal will be ineffectual to change the result; but if the validity of the agreement is called in question by one of the signers of it, the aggrieved party has a right to have his case considered and decided in the Superior Court. In the present case the authority of the attorney to make such an agreement was denied by the plaintiff before the agreement was filed, and it is plain that the statute gave her a right of appeal from the judgment rendered for a sum less than that which she thought herself entitled to. Powell v. Turner, 139 Mass. 97. Jaha v. Belleg, 13 Allen, 78. Emery v. Seavey, 144 Mass. 403.
The entry of “ Judgment satisfied ” was not a part of the judgment of the court. It was an entry of record, to be used as evidence in case there was a question about the plaintiff’s right afterwards to collect the judgment. This entry had no effect upon the plaintiff’s right to appeal from the judgment itself. The motion to dismiss the appeal was denied rightly.

Judgment affirmed.